The following opinion was filed March 7, 1961:
Hallows, J.
(on motion for rehearing). The respondent urges the stipulation did not imply the town of Cady was a proper assessment district and the court failed to decide that issue. The respondent contends the town cannot tax because *246athe property is of such a type as to have no fixed location, therefore, it must be assessed by the town of the residence of the owner, which cannot be done because the owner is a foreign corporation. Neither Middleton v. Lathers (1933), 213 Wis. 117, 250 N. W. 755, nor Wisconsin Transportation Co. v. Williams Bay (1932), 207 Wis. 265, 240 N. W. 136, is in point. Both decided the question whether the personal property was customarily kept in the town. Neither decided the meaning of the word “located” as used in sec. 70.13, Stats., which determines the proper assessment district.
The type or nature of personal property does not necessarily determine the assessment district. Its use and presence under the facts in each case determine where it should be assessed. We have already decided the respondent’s property had a taxable situs in the town of Cady and a sufficient “nexus” to allow the state to tax it. We now hold the personal property was present in the town of Cady for a sufficient period of time to be “located” there within the meaning of sec. 70.13, Stats.
By the Court. — Motion for rehearing denied with $25 costs.